Citation Nr: 1700737	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-27 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to assignment of a permanent and total disability rating for prostate cancer prior to January 9, 2014, for purposes of establishing eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active service from March 1968 to March 1970, including combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal and Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2014 rating decision, the RO granted DEA benefits from January 9, 2014.  The RO found that the Veteran's prostate cancer warranted a permanent 100 percent evaluation.  Although this decision granted the benefit sought on appeal, it is not clear that the award resolved the appeal because the Veteran previously filed the claim for permanent and total disability before January 9, 2014.  Thus, the issue, as characterized on the title page, remains on appeal.  See, e.g., AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded to afford the Veteran a travel Board hearing.  He requested such a hearing in his October 2011 VA Form 9, and the hearing has not yet been scheduled.  Accordingly, a remand for this purpose is needed.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the local VA office.  He and his representative must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

